Citation Nr: 0821257	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  99-08 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a rating in excess of 10 percent prior to 
January 2, 2002, and entitlement to a rating in excess of 60 
percent from January 2, 2002, for rheumatic heart disease.  


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from December 1951 to 
December 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The veteran 
testified at a personal hearing at the RO in April 2004.  The 
veteran failed to report for a Travel Board hearing which was 
scheduled in March 2005.  

The issue on appeal was previously before the Board in June 
2005 when it was remanded for additional evidentiary 
development.  


FINDINGS OF FACT

1.  Prior to January 2, 2002, the service-connected rheumatic 
heart disease was not manifested by a METS of 7 or less which 
results in dyspnea, fatigue, angina, dizziness or syncope, or 
cardiac hypertrophy or dilhation nor was there competent 
evidence that the left ventricular ejection fraction was 50 
percent or less.  

2.  From January 2, 2002 to September 27, 2005, the service-
connected rheumatic heart disease was manifested by an 
ejection fraction of 44% and evidence of valvular heart 
disease.  

3.  From September 28, 2005 to the present, the service-
connected rheumatic heart disease has been manifested by a 
METS of 3 which results in dyspnea, fatigue, angina, 
dizziness or syncope and evidence of valvular heart disease.  




CONCLUSIONS OF LAW

1.  The criteria for entitlement to a rating in excess of 10 
percent, prior to January 2, 2002, for rheumatic heart 
disease, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.3, 
4.7,  4.25, 4.104, Diagnostic Code 7000 (2007).

2.  The criteria for entitlement to a rating in excess of 60 
percent from January 2, 2002 to September 27, 2005, for 
rheumatic heart disease have not been met.  38 U.S.C.A.  §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R.  §§ 3.159, 
3.321(b)(1), 4.3, 4.7, 4.25, 4.104, Diagnostic Code  7000 
(2007).

3.  The criteria for a 100 percent schedular evaluation for 
rheumatic heart disease as of September 28, 2005, have been 
met.  38 U.S.C.A.  §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R.  §§ 3.159, 3.321(b)(1), 4.3, 4.7, 4.25, 4.104, 
Diagnostic Code  7000 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In 
the current case, the Board finds that the veteran has not 
been provided with the required notice.  The Board further 
finds, however, that no prejudice to the veteran will accrue 
as a result of this failure.  As set out below, the Board has 
determined that a schedular 100 percent rating is to be 
assigned for the disability on appeal as of September 28, 
2005.  The evaluation of the disability on appeal is based on 
specific test results including stress testing, ejection 
fraction testing and X-ray, electrocardiogram or 
echocardiogram results.  A letter dated in September 2005 
informed the veteran that he should submit all evidence in 
his possession which pertains to the claim.  All the evidence 
identified by the veteran has been obtained and there is no 
indication, in any way, that any medical records dated prior 
to September 28, 2005 have not been associated with the 
claims file.  Informing the veteran at this point as to 
actual diagnostic criteria used to rate the disability on 
appeal could not change the outcome of this decision.  Any 
subjective allegations of symptomatology the veteran could 
provide after receipt of notice could not result in an 
increased rating as this evidence would not be accompanied by 
any of the required specific test results dated prior to 
September 28, 2005.  As the veteran is to receive a 100 
percent schedular evaluation as of September 28, 2005, 
additional testing conducted subsequent to that date could 
not result in a rating greater than 100 percent as this is 
the maximum disability evaluation available under a schedular 
rating or extraschedular rating under the provisions of 38 
C.F.R. § 3.321(b)(1).  

The Board notes that its June 2005 remand directed the VA 
examiner to provide specific answers to questions posed by 
the Board.  A review of the report of the September 2005 VA 
examination indicates that not all of the questions were 
answered.  In the case of Stegall v. West, 11 Vet. App. 268 
(1998), the United States Court of Appeals for Veterans 
Claims (hereinafter, "the Court") held that a remand by the 
Board imposes upon the Secretary of the VA a concomitant duty 
to ensure compliance with the terms of the remand.  It was 
further held that where the remand orders of the Board are 
not complied with, the Board errs in failing to insure 
compliance.  In the current case, the Board finds below that 
the results of the September 2005 VA examination are the 
basis for an award of a 100 percent schedular evaluation.  
Remanding the claim to have the examiner provide the 
requested information would not change the outcome of this 
decision.  With a view toward judicial efficiency, the Board 
declines to remand the issue back in order to obtain the now 
superfluous evidence requested.  


Criteria

In January 1998, the veteran submitted his claim for an 
increased rating for rheumatic heart disease.  The Board 
notes that the rating criteria for evaluation of cardiac 
disabilities was changed effective January 12, 1998.  The 
veteran's claim for an increased rating was received on 
January 20, 1998.  Thus the new version of the rating 
criteria for evaluation of cardiac disabilities is to be 
applied.  

Rheumatic heart disease is to be rated under the general 
rating formula for the cardiovascular system under 38 C.F.R. 
§ 4.104.  The pertinent provisions of 38 C.F.R. § 4.104, 
Diagnostic Code 7000 (valvular heart disease) relating to 
rating rheumatic heart disease read as follows:

100% - during active infection with valvular heart damage and 
for three months following cessation of therapy for the 
active infection.  Thereafter, with valvular heart disease 
(documented by findings on physical examination and either 
echocardiogram, Doppler echocardiogram, or cardiac 
catheterization) resulting in: chronic congestive heart 
failure, or a workload of 3 METs or less that results in 
dyspnea, fatigue, angina, dizziness or syncope, or left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent.

60% - more than one episode of acute congestive heart failure 
in the past year or a workload of greater than 3 METs, but 
not greater than 5 METs that results in dyspnea, fatigue, 
angina, dizziness or syncope, or left ventricular dysfunction 
with an ejection fraction of 30 to 50 percent.

30% - workload of greater than 5 METs, but no greater than 7 
METs that results in dyspnea, fatigue, angina, dizziness or 
syncope, or evidence of cardiac hypertrophy or dilation on 
electrocardiogram, echocardiogram or X-ray.

10% - workload of greater than 7 METs, but not greater than 
10 METs, that results in dyspnea, fatigue, angina, dizziness 
or syncope or continuous medication required.

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  See 
38 C.F.R. § 4.31.



Analysis

The Board finds that a rating in excess of 10 percent prior 
to January 2, 2002 is not warranted for the service-connected 
rheumatic heart disease.  

On VA examination in April 1998, the veteran denied any 
exertional shortness of breath.  A review of the systems was 
negative for syncope.  The veteran's exertional level was 
determined to be New York Heart Association Functional Class 
II.  The veteran denied any syncope or dizziness.  He denied 
exertional chest discomfort or shortness of breath.  An April 
1998 chest X-ray was interpreted as revealing no active 
cardiac process.  The pertinent diagnosis was history of 
rheumatic fever.  No active cardiac process was present in 
view of the history and recent echocardiography findings as 
well as chest X-ray findings and physical examination.  A 
December 1996 echocardiogram did not suggest any valve 
disease related to rheumatic process.  

A May 2001 chest X-ray was interpreted as revealing no acute 
cardiopulmonary process but an electrocardiogram (EKG) was 
abnormal.  The abnormality was not elaborated on.

The above referenced evidence does not equate to more than a 
10 percent evaluation under Diagnostic Code 7000.  There is 
no competent evidence of record dated prior to January 2, 
2002 that documents that the service-connected disability was 
manifested by a METS of 7 or less which results in dyspnea, 
fatigue, angina, dizziness or syncope.  There is also no 
competent evidence of the presence of cardiac hypertrophy or 
dilation, and no evidence that the left ventricular ejection 
fraction was 50 percent or less prior to January 2, 2002.  An 
increased rating in excess of 10 percent is not warranted 
prior to January 2, 2002  

The Board finds that a 100 percent rating is warranted for 
the residuals of rheumatic fever from September 2005.  Prior 
to that time, the evidence of record demonstrates that a 
rating in excess of 60 percent is not warranted.  

A January 2002 stress test was interpreted as revealing 
mildly impaired resting left ventricular systolic function 
with an ejection fraction of 44% and global hypokinesis 
noted.  An ejection fraction between 30 and 50 percent 
warrants a 60 percent evaluation.  

A December 2004 VA echocardiogram report reveals the aortic 
valve was not well seen but appeared to have mild calcific 
changes with adequate opening.  There was no significant 
stenosis and regurgitation by Doppler.  The pulmonic valve 
was not well visualized.  The tricuspid valve was 
structurally normal with minimal tricuspid regurgitation.  
The mitral valve leaflets were focally thickened.  There was 
mild mitral annular calcification including trace mitral 
regurgitation.  The left ventricular systolic function was 
preserved with an estimated ejection fraction greater than 
55%.  This evidence documents valvular heart disease based on 
the presence of minimal regurgitation of the tricuspid and 
mitral valves.  This evidence does not equate to a rating in 
excess of 60 percent based on the ejection fraction greater 
than 55%.  

A March 2005 stress test indicated that the veteran was 
unable to exercise due to deconditioning.  However, there was 
no quantification of the extent of disability associated with 
the residuals of the rheumatic fever.  This evidence does not 
warrant a rating in excess of 60%. 

A cardiac catheterization was conducted in June 2005.  It was 
determined that the global left ventricular function was 
normal.  The estimated ejection fraction was 65%.  Again, 
this evidence does not warrant assignment of a rating in 
excess of 60%.  

A VA heart examination was conducted September 2005.  The 
veteran reported that, over the previous year, he had 
experienced daily chest pains lasting from a couple of 
minutes to 15 minutes.  The chest pain comes on with any 
exertion or they could also come at rest.  The chest pain can 
be associated with shortness of breath.  A June 2005 cardiac 
catheterization was referenced as indicating the left 
ventricular function was normal with an ejection fraction 
estimated at 65%.  The estimated METS was 3-4 based on the 
level of exercise the veteran could perform before 
experiencing chest pains.  The diagnosis was coronary artery 
disease with normal ejection fraction and daily chest pains.  
Giving the benefit of the doubt to the veteran, the Board 
finds this evidence demonstrates that the work load he is 
capable of at the time of the September 2005 VA examination 
is 3 METS.  The Board notes that a workload of 3 METS or less 
warrants a 100 percent evaluation under Diagnostic Code 7000.  
There is no subsequent medical evidence which indicates that 
the METS the veteran is capable of had increased since that 
time.  

The Board finds a 100 percent schedular evaluation is 
warranted for the service-connected rheumatic heart disease 
as of the date of the September 2005 VA examination.  There 
is competent evidence of record of the presence of valvular 
heart disease as well as a finding that the veteran was 
capable of only 3 METS prior to experiencing chest pains.  

In addition to the preceding rating criteria, VA recently 
revised that portion of the Rating Schedule for evaluation of 
specified cardiovascular disorders, to consist of those rated 
under Diagnostic Codes 7000 through 7007, 7011, and 7015 
through 7020 -- effective from October 6, 2006.  See 71 Fed. 
Reg. 52,459-60 (Sept. 7, 2006); codified at 38 C.F.R. 4.100.  
The revised regulation contains the following new provisions: 
(1) In all cases, whether or not cardiac hypertrophy or 
dilatation (documented by electrocardiogram, echocardiogram, 
or X-ray) is present and whether or not there is a need for 
continuous medication must be ascertained.  (2) Even if the 
requirement for a 10 percent rating (based on the need for 
continuous medication) or a 30 percent rating (based on the 
presence of cardiac hypertrophy or dilatation) is met, MET 
testing is required except when there is a medical 
contraindication; when the left ventricular ejection fraction 
has been measured and is 50 percent or less; when chronic 
congestive heart failure is present or there has been more 
than one episode of congestive heart failure within the past 
year; and when a 100 percent evaluation can be assigned on 
another basis.  (3) If left ventricular ejection fraction 
(LVEF) testing is not of record, evaluation should be based 
on alternative criteria unless the examiner states that the 
LVEF test is needed in a particular case because the 
available medical information does not sufficiently reflect 
the severity of the veteran's cardiovascular disability.  Id.

Generally, when a law or regulation changes during the 
pendency of a claim, VA must first determine whether the 
statute or regulation identifies the types of claims to which 
it applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
retroactive effects.  If so, VA ordinarily should not apply 
the new provision to the claim -- however, if there are no 
resulting retroactive effects, VA ordinarily must apply the 
new provision.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  See 
also, 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114; VAOPGCPREC 3- 
2000 (Apr. 10, 2000).  The former criteria, on the other 
hand, if more favorable, may be applied without any such 
limitations.

Here, the revised regulation regarding evaluation of the 
relevant cardiovascular disorders may be applied as of the 
October 6, 2006 effective date.  The veteran has not yet 
received notice of these provisions.  However, as the Board 
has determined that a rating of 100% is warranted prior to 
the effective date of this regulation, no prejudice accrued 
to the veteran by the failure to inform him of this change.  
See Bernard v. Brown, 4 Vet. App. 384 (1993) (if the Board 
addresses an issue not first considered by the RO, the Board 
must discuss whether this is prejudicial to the veteran).  
The change in the law would not affect the assignment of a 
100 percent schedular evaluation which is to be effective 
prior to the effective date of the new law.  

In deciding the veteran's increased evaluation claim, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, No. 05-2424 
(U.S. Vet. App. Nov. 19, 2007), and whether the veteran is 
entitled to an increased evaluation for separate periods 
based on the facts found during the appeal period.  In 
Fenderson, the Court held that evidence to be considered in 
the appeal of an initial assignment of a rating disability 
was not limited to that reflecting the then current severity 
of the disorder.  In that decision, the Court also discussed 
the concept of the "staging" of ratings, finding that, in 
cases where an initially assigned disability evaluation has 
been disagreed with, it was possible for a veteran to be 
awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period (as in this 
case).  Id. at 126.  Hart appears to extend Fenderson to all 
increased evaluation claims.

As previously stated, the Board does not find evidence that 
the evaluations assigned for rheumatic heart disease should 
be increased for any other separate period based on the facts 
found during the whole appeal period.  The evidence of record 
from the day the veteran filed the claim to the present 
supports the conclusion that the veteran is not entitled to 
additional increased compensation during any time within the 
appeal period, other than as noted.  The Board therefore 
finds that the evidence is insufficient to show that the 
veteran had a worsening of the rheumatic heart disease such 
that a rating in excess of 10 percent is warranted prior to 
January 2, 2002 or that a rating in excess of 60 percent is 
warranted from January 2, 2002 to September 27, 2005 which 
was the date of the VA examination which evidenced 
symptomatology which warranted a 100 percent schedular 
evaluation.


ORDER

A rating in excess of 10 percent prior to January 2, 2002, 
for rheumatic heart disease is not warranted.  The appeal is 
denied.  

A rating in excess of 60 percent from January 2, 2002, to 
September 27, 2005, for rheumatic heart disease is not 
warranted.  The appeal is denied.

A 100 percent schedular evaluation is warranted from 
September 28, 2005, for residuals of rheumatic heart disease.  
The appeal is granted subject to the laws and regulations 
governing monetary awards.  



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


